Title: From John Adams to Benjamin Rush, 6 December 1778
From: Adams, John
To: Rush, Benjamin


     
      Dr Sir
      Passy Decr 6 1778
     
     I had the Pleasure of a Letter from you, a few days before I Sailed from Boston, which I have never been able to answer.
     I think I find more to do here; more Difficulty to do right and at the Same Time give Satisfaction, than I did, you know where.
     We Suffer here extreamly for Want of Intelligence from America, as We did there, and as I fear you do still for Want of it from Europe.
     We have very imperfect Information concerning the State of the Army especially its Health, which you used to have the Goodness to inform me of sometimes. I hope it is better than it was heretofore.
     I should be very happy to hear from you as often as you can, and to know the state of the Hospital as well as Army in General, and every Thing that relates to Government or War. There is a periodical Pamphlet in French under the Title of the Courier de L’Europe Affairs D’Angleterre & De L’Amerique, in which Intelligence and Letters from America are published, for the Information of the People in Europe.
     I have a Strong Curiosity to know, the Artifices, and Subterfuges, with which the Tories still keep alive each others Hopes. When England has not and cannot get an ally, and many Nations are preparing to league themselves against her. When her Merchants are breaking, her Manufacturers Starving, and they are obliged to take them into public Pay, under the Name of Militia, to prevent their Picking Pocketts, robbing on the High Ways, and plundering in Companies all before them.
     I have but one Peace of Advice to give. I never had any other. “Be not deceived.” Tho B. is in a deplorable Situation, the Administration will neither Acknowledge our Independance nor withdraw their Troops. You must kill, Starve or take them all. Your Frid & sert.
     
      John Adams
     
    